Order granting motion of defendant Overmeyer to set aside the verdict as against him and directing judgment in his favor against plaintiff reversed upon the law and the facts, with costs, motion denied, judgment in favor of defendant Overmeyer vacated, original verdict reinstated, and judgment directed to be entered thereon, with costs. The evidence clearly shows the negligence of defendant Overmeyer and the court erred in setting aside the verdict as against him. Warren v. State of New York (219 App. Div. 124) is not controlling in this case. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.